DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on March 6, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lester et al (US 10,224,870; hereinafter Lester).
	Regarding claim 13, Lester discloses a junction box assembly (see figure 5) for a roof-mounted photovoltaic (PV) module (see figure 5), comprising: a junction box (155), comprising: a housing comprising a plurality of sides, a bottom, and a top edge defining a top opening; and a lid (see figure 5) removably coupled to the top edge of the housing (see figure 5); and a mounting bracket  (180; see figure 5) removably coupled to the bottom of the junction box (155) and configured to couple the junction box (155) with a mounting rail (500) of a PV module mounting system (see figure 5).  
Regarding claim 16, Lester discloses the junction box assembly (see figure 5), wherein the mounting bracket (180) comprises a pan portion configured to support the bottom of the junction box (155, see figure 5), an upright portion (see figure 5) extending generally perpendicular to the pan portion (see figure 5), and a flange portion (170) extending from the upright portion (see figure 5).
	Regarding claim 17, Lester discloses the junction box assembly (se figure 5), wherein the flange portion (170) is configured to engage a channel in an upper surface of the mounting rail (500) to secure the mounting bracket to the rail (see figure 5).  

4.	Claim 18 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gault et al (US 6,527,302; hereinafter Gaultz).
	Regarding claim 13, Gaultz discloses a junction box (100) for a roof-mounted photovoltaic (PV) module, comprising: a housing (102) having a plurality of sides (see figure 1) and a bottom (111); a lid (150) removably coupled to the housing (102); a cable gland (112) extending radially outward from a first side of the housing (see figure 1); a conduit stub (124, see figure 1) extending through the bottom of the housing (see figure 6; column 6 lines 24-33), the conduit stub (124) having an exterior portion extending downward from an outer surface of the bottom of the housing (see figure 6) and an interior portion extending upward from an inner surface of the bottom of the housing (see figure 6), wherein the outer portion of the conduit stub (124) is configured to be inserted into a hole in a roof (see figure 6), and a seal (136) disposed on the outer surface of the bottom of the housing (see figure 1).  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (US 7,432,439) in view of Bukovinszky et al (US 8,633,406; hereinafter Bukovinszky).
Regarding claim 1, Takada discloses a junction box (300) for a roof-mounted photovoltaic (PV) module, comprising: a housing (1) comprising a plurality of sides, a bottom having an aperture (1c), and a top edge defining a top opening (see figure 3), wherein the top edge comprises a lip (see figure 3) disposed around the top edge and projecting upward from the top edge (see figure 3); a lid (3) removably coupled to the top edge of the housing (1, see figure 3); but Tanaka lacks a seal disposed on an outer surface of the bottom of the housing.   Bukovinsky teaches a junction box (100) comprising a plurality of sides and a bottom having an aperture (see figure 2); and a seal disposed (205) on an outer surface of the bottom of the housing (see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Takada’s box with a seal disposed on an outer surface of the bottom of the housing as taught by Bukovinsky to provide means for protection against the ingress of moisture, dirt or any other contaminants 
	Regarding claim 2, Takada discloses the junction box (300), wherein the top edge forms a flange extending radially (1e, see figure 5) from the plurality of sides of the housing (1), the flange (1e) comprising a recess and a flange through hole (11) disposed within the recess.  
	Regarding claim 3, Tanaka discloses the junction box (300), wherein the flange (13) through hole is configured to receive a fastener (column 4 lines 54-60).  
	Regarding claim 4, Tanaka discloses the junction box (300), wherein the lid (3) comprises a lid through hole aligned with the flange through hole, wherein the flange through hole is configured to receive the fastener (column 4 lines 54-60; figure 5).  
	Regarding claim 5, Tanaka discloses the junction box, wherein the lip of the top edge is configured to mate with a recess in an underside of the lid (see figure 5).  
	Regarding claim 11, the modified Tanaka discloses the junction box (300), wherein the seal (as taught by Bukovinsky) comprises an adhesive surface (column 3 lines 45-52).
Regarding claim 10, the modified Tanaka discloses the junction box (300), wherein the seal (as taught by Bukovinsky ) comprises butyl rubber (column 3 lines 45-52). 
6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (US 7,432,439) in view of Bukovinszky et al (US 8,633,406; hereinafter Bukovinszky) as applied in claim 1, and further in view of Gretz (US 7,259,337).
Regarding claim 12, Tanaka discloses the claimed invention except for the junction box, further comprising a cable gland extending radially outward from a first side of the housing. Gretz teaches a junction box (10) comprising: a housing (12) comprising a plurality of sides, a bottom having an aperture (see figure 2), a top edge defining a top opening (see figure 1); a lid (36) removably coupled to the top edge of the housing (see figure 1) and a cable gland (34) extending radially outward from a first side of the housing (see figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the modified Takada’s box with a cable gland extending radially outward from a first side of the housing as taught by Gretz to provide means for a secure connection and to protect the cables or wires running in and out of the housing.

7.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (US 7,432,439) in view of Bukovinszky et al (US 8,633,406; hereinafter Bukovinszky), as applied in claim 1, and further in view of Gault et al (US 6,527,302; hereinafter Gault).
Regarding claim 6, the modified Tanaka discloses the claimed invention except for the junction box, further comprising: a conduit stub disposed concentric with the aperture and extending downward from the outer surface of the bottom of the housing, wherein the conduit stub is configured to be inserted into a hole in a roof.  Gault teaches a junction box (100) for a roof-mounted photovoltaic (PV) module, comprising: a housing (102) having a plurality of sides (see figure 1) and a bottom (111); a lid (150) removably coupled to the housing (102); a conduit stub (124, see figure 1) disposed concentric with the aperture and extending downward from the outer surface of the bottom of the housing, wherein the conduit stub is configured to be inserted into a hole in a roof (see figure 6; column 6 lines 24-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Takada’s box with a conduit stub disposed concentric with the aperture and extending downward from the outer surface of the bottom of the housing, wherein the conduit stub is configured to be inserted into a hole in a roof as taught by Gault to provide means for a secure connection and to protect the cable or wires running in an out of the housing.
Regarding claim 7, the modified Tanaka discloses the junction box (300), wherein the conduit stub (as taught by Gault) extends upward from an inner surface of the bottom of the housing (as taught by Gault, see figure 6).  

8.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gault et al (US 6,527,302) in view of Takada et al (US 7,432,439; hereinafter Takada).
	Regarding claim 19, Gault discloses the claimed invention except for junction box, further comprising a barrel portion disposed at a first corner formed by the first side of the housing and a second side of the housing, the barrel portion having a longitudinal hole configured to receive a fastener to couple the lid to the housing.  Takada teaches a junction box (300) for roof mounted photovoltaic (PV) Module comprising a housing (1) and a lid (3), said box (1) further comprising a barrel portion (1e) disposed at a first corner formed by the first side of the housing and a second side of the housing (see figure 5), the barrel portion (1e) having a longitudinal hole (11) configured to receive a fastener to couple the lid to the housing (see figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Gault’s box with a barrel portion disposed at a first corner formed by the first side of the housing and a second side of the housing as taught by Takada to provide means for firmly securing the lid to the box. 
	Regarding claim 20, the modified Gault discloses the junction box (100), wherein the lid (3) comprises hole (as taught by Takada) aligned with the longitudinal hole of the barrel portion, wherein the fastener is disposed through the hole (as taught by Takada).

9.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (US 7,432,439) in view of Bukovinszky et al (US 8,633,406; hereinafter Bukovinszky), as applied in claim 1, and further in view of Wentworth (US 9,496,697).
	Regarding claim 8, Takada discloses the claimed invention except for the junction box, further comprising a plurality of holes extending through the bottom of the housing, wherein the holes are each configured to receive a fastener to couple the housing to a roof.  Wentworth teaches a junction box (10) with a plurality of holes (16, see figure 4) extending through the bottom of the housing (see figure 4), wherein the holes (see figure 4) are each configured to receive a fastener (56) to couple the housing to a roof (see figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the modified Takada with a plurality of holes extending through the bottom of the housing as taught by Wentworth to provide means for firmly securing the box to the roof structure. 
	Regarding claim 9, the modified Takada discloses the junction box (100), wherein each of the holes (16; as taught by Wentworth) of the plurality of holes extending through the bottom of the housing is surrounded by a rim (28) extending upward from an inner surface of the bottom of the housing (see figure 2, as taught by Wentworth).  	
	
Allowable Subject Matter
10.	Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 14 and 15 is:
Regarding claims 14 and 15, the prior art does not teach or fairly suggest in combination with the other claimed limitations the junction box assembly, further comprising a grounding element disposed on a top surface of the mounting bracket, wherein the grounding element is configured to form a grounding path from an interior of the junction box to the mounting rail.  
This limitation is found in claims 14 and 15, and is neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 8,907,230), Sella et al (US 8,895,852), Masumoto (US 8,648,264), Suzuki (US 8,471,145), Baldwin et al (US 8,242,386), Tai et al (US 8,040,678), Richter et al (US 8,003,885), Tiefenthaler (US 7,939,767), Capozzi (US 7,626,118), Sotolongo (US 4,460,232) disclose a junction box.

12.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
August 27, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848